DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 4/7/21 has been accepted and entered.  An interview was conducted on 6/3/21 with Rebecca Bachner (Reg. No. 54865) to discuss further amendments to the claims.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner (Reg. No. 54865) on 6/3/21.
The application has been amended as follows: 

1-20.	(Canceled)

21.	(Currently Amended) A first device, comprising:
a memory; and	
one or more processors to:
receive first next hop information that identifies a first set of edge network devices to be used as a first set of next hops for a first multicast group;
determine whether the first device has sufficient memory to store the first next hop information based on determining one or more of:
,
whether the first device has stored information identifying a threshold quantity of a first set of devices, or
whether a data structure used to store the first next hop information has a threshold quantity of entries;
determine whether second next hop information, that identifies a second set of edge network devices to be used as a second set of next hops for a second multicast group, includes the first next hop information based on receiving the first next hop information,
where the first set of edge network devices includes a first edge network device and [[that]] the second set of edge network devices includes the first edge network device and a second edge network device, and 
where the one or more processors, when determining whether the second next hop information includes the first next hop information, are to:
perform a comparison of device identifiers for the first set of edge network devices and the second set of edge network devices to determine whether the second next hop information includes the first next hop information;
determine whether to modify the second next hop information to include the first next hop information based on determining whether the second next hop information includes the first next hop information; and


22.	(Previously Presented) The first device of claim 21, where the one or more processors are further to:
	determine whether the first next hop information has been previously stored by the first device.

23.	(Previously Presented) The first device of claim 21, where the one or more processors are further to:
	determine whether the first next hop information is stored separately from other information identifying other sets of devices.

24.	(Canceled Herein)

25.	(Previously Presented) The first device of claim 21, where the first device is an edge network device of a plurality of edge network devices.

26.	(Canceled) 

27.	(Currently Amended) The first device of claim 21, where the one or more processors are further to:
the second next hop information to identity next hops for traffic destined to the first set of edge network devices when the second next hop information includes the first next hop information.

28.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors [[by]]of a first device, cause the one or more processors to:
receive first next hop information that identifies a first set of edge network devices to be used as a first set of next hops for a first multicast group;
determine whether the first device has sufficient memory to store the first next hop information based on determining one or more of:
whether a threshold amount of memory space of the first device is available,
whether the first device has stored information identifying a threshold quantity of a first set of devices, or
whether a data structure used to store the first next hop information has a threshold quantity of entries;
determine whether second next hop information, that identifies a second set of edge network devices to be used as a second set of next hops for a second multicast group, includes the first next hop information based on receiving the first next hop information,

where the one or more instructions, when executed by the one or more processors to determine whether the second next hop information includes the first next hop information, cause the one or more processors to:
perform a comparison of device identifiers for the first set of edge network devices and the second set of edge network devices to determine whether previously stored second next hop information includes the first next hop information;
determine whether to modify the second next hop information to include the first next hop information based on determining whether the second next hop information includes the first next hop information; and
provide traffic to the first set of next hops using the first next hop information or the second next hop information based on determining whether to modify the second next hop information to include the first next hop information.

29.	(Previously Presented) The non-transitory computer-readable medium of claim 28, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	determine whether the first next hop information has been previously stored in the first device.


	determine whether the first next hop information has been stored separately from other information identifying other sets of devices.

31.	(Canceled Herein)

32.	(Canceled)

33.	(Currently Amended) The non-transitory computer-readable medium of claim 28, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	store a set of instructions to use the second next hop information to identify next hops for traffic destined to the first set of edge network devices when the second next hop information includes the first next hop information.

34.	(Previously Presented) The non-transitory computer-readable medium of claim 28, where the first device is an edge network device of a plurality of edge network devices.

35.	(Currently Amended) A method comprising:
receiving, by a first device, first next hop information that identifies a first set of edge network devices to be used as a first set of next hops for a first multicast group;
determining one or more of:
whether a threshold amount of memory space of the first device is available,
whether the first device has stored information identifying a threshold quantity of a first set of devices, or
whether a data structure used to store the first next hop information has a threshold quantity of entries;
determining, by the first device, whether second next hop information, that identifies a second set of edge network devices to be used as a second set of next hops for a second multicast group, includes the first next hop information based on receiving the first next hop information,
where the first set of edge network devices includes a first edge network device and [[that]] the second set of edge network devices includes the first edge network device and a second edge network device, and 
where determining whether the second next hop information includes the first next hop information comprises:
performing a comparison of device identifiers for the first set of edge network devices and the second set of edge network devices to determine whether previously stored second next hop information includes the first next hop information;
determining, by the first device, whether to modify the second next hop information to include the first next hop information based on determining whether the second next hop information includes the first next hop information; and


36.	(Previously Presented) The method of claim 35, comprising:
	determining whether the first next hop information has been previously stored by the first device.

37.	(Previously Presented) The method of claim 35, further comprising:
	determining whether the first next hop information has been stored separately from other information identifying other sets of devices.

38.	(Canceled Herein)

39.	(Canceled)

40.	(Currently Amended) The method of claim 35, further comprising:
	storing a set of instructions indicating that the first device is to use the second next hop information to identity next hops for traffic destined to the first set of edge network devices when the second next hop information includes the first next hop information.

41. 	(Previously Presented) The first device of claim 21, where the one or more processors are further to:


42.	(Previously Presented) The non-transitory computer-readable medium of claim 28, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
remove information for a particular device from the information associated with first next hop information that identifies the first set of edge network devices when the particular device leaves the first multicast group.

43.	(Previously Presented) The method of claim 35, further comprising:
removing information for a particular device from the information associated with first next hop information that identifies the first set of edge network devices when the particular device leaves the first multicast group.

44.	(New) The first device of claim 21, where the one or more processors are further to:
	determine that the first device has the threshold amount of memory space to store the first next hop information; and
store the first next hop information as a new entry in the data structure.  


determine that the first device has the threshold amount of memory space to store the first next hop information; and
store the first next hop information as a new entry in the data structure.  

46. 	(New) The method of claim 35, further comprising:
	determining that the first device has the threshold amount of memory space to store the first next hop information; and
storing the first next hop information as a new entry in the data structure.


Allowable Subject Matter
Claims 21-23, 25, 27-30, 33-37, 40-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks filed 4/7/21 along with the amendments found in the Examiners Amendment above “determine whether the first device has sufficient memory to store the first next hop information based on determining one or more of: whether a threshold amount of memory space of the first device is available, whether the first device has stored information identifying a threshold quantity of a first set of devices, or whether a data structure used to store the first next hop information has a threshold quantity of entries” along with the other limitations overcome the art of record.  An updated search has been performed and no prior art that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:

Ahmed et al US (7,649,884) teaches an intermediate node may function as a member node in one group and a group member node may function as an intermediate node in another. The multicast Group_ID therefore allows all nodes to be "aware" of their status at a given time with respect to the message received. Hence, a group member node receiving an ADVERTISEMENT message from its multicast group root node will set the control message's Mode parameter from an ADVERTISEMENT to REPLY. However, if the message is not intended for the group member node 404 (determined by the Group_ID), then the node may, for example, function as an intermediate node and simply forward the message without setting the message Mode parameter.
Morris US (20140189154) teaches the second node may identify a hop identifier criterion defined to minimize processing time of an identifier of the first hop when included in an address representation. In an aspect, the protocol rule component may identify a hop identifier criterion specified to determine a hop identifier to include in an address representation that meets a threshold condition based on a minimum size of a memory location measured in words as defined by a processor in the execution environment.
None of these references, taken alone or in any reasonable combination, teach the claim as amended, “determine whether the first device has sufficient memory to store the first next hop information based on determining one or more of: whether a threshold amount of memory space of the first device is available, whether the first device has stored information identifying a threshold quantity of a first set of devices, or whether a data structure used to store the first next hop information has a threshold quantity of entries” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478